       Case 1:20-cv-01282-CCC-MA Document 8 Filed 01/22/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TYRONE ARMSTRONG,                           :   CIVIL ACTION NO. 1:20-CV-1282
                                            :
                    Plaintiff               :   (Judge Conner)
                                            :
             v.                             :
                                            :
DAUPHIN COUNTY PRISON,                      :
                                            :
                    Defendant               :

                                  MEMORANDUM

      Plaintiff Tyrone Armstrong, an inmate presently confined at the Dauphin

County Prison in Harrisburg, Pennsylvania, initiated the instant civil rights action

pursuant to 42 U.S.C. § 1983. (Doc. 1.) Plaintiff has also filed a motion for leave to

proceed in forma pauperis. (Doc. 5.) Plaintiff names as defendant Dauphin County

Prison and alleges that the air he breathes is contaminated by mold on the walls

and in the shower. (Doc. 1 at 1.) An initial screening of the complaint has been

conducted and, for the reasons set forth below, the court will dismiss the complaint

with leave to amend granted.

I.    Screening Provisions of the Prison Litigation Reform Act

      The Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (April

26, 1996), authorizes a district court to review a complaint in a civil action in which a

prisoner is proceeding in forma pauperis or seeks redress against a governmental
       Case 1:20-cv-01282-CCC-MA Document 8 Filed 01/22/21 Page 2 of 4




employee or entity. See 28 U.S.C. § 1915(e)(2),1 28 U.S.C. § 1915A.2 The court is

required to identify cognizable claims and to sua sponte dismiss any claim that is

frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. See 28 U.S.C. §

1915(e)(2)(B), 28 U.S.C. § 1915A(b).

II.   Discussion

      In order for plaintiff to state a claim under § 1983, he must allege a

deprivation of a federally protected right and that this deprivation was committed

by a person acting under color of state law. See Woloszyn v. County of Lawrence,

396 F.3d 314, 319 (3d Cir. 2005). Plaintiff’s complaint fails to make this requisite

showing against the Dauphin County Prison, the only named defendant, because it

does not qualify as persons under § 1983. Therefore, it cannot be held liable under



      1
          Section 1915(e)(2) of title 28 of the United States Code provides:
      (2) Notwithstanding any filing fee, or any portion thereof, that may have been
      paid, the court shall dismiss the case at any time if the court determines that-
      -
             (A) the allegation of poverty is untrue; or
             (B) the action or appeal --
                    (i) is frivolous or malicious;
                    (ii) fails to state a claim on which relief may be granted; or
                    (iii) seeks monetary relief against a defendant who is immune
                    from such relief.
      2
          Section 1915A(b) of title 28 of the United States Code provides:
      (b) On review, the court shall identify cognizable claims or dismiss the
      complaint, or any portion of the complaint, if the complaint--
            (1) is frivolous, malicious, or fails to state a claim upon which relief may
            be granted; or
            (2) seeks monetary relief from a defendant who is immune from such
            relief.
                                            2
       Case 1:20-cv-01282-CCC-MA Document 8 Filed 01/22/21 Page 3 of 4




the statute. Specifically, a county prison facility is not a “person” within the

meaning of the statute. See, e.g., Lenhart v. Pennsylvania, 528 F. App’x 111, 114 (3d

Cir. 2013) (holding that the county prison was not a person capable of being sued

within the meaning of § 1983). As such, plaintiff has failed to state a claim upon

which relief may be granted, and the complaint will be dismissed.

III.   Leave to Amend

       The court recognizes that the sufficiency of this pro se pleading must be

construed liberally in favor of the plaintiff. See Erickson v. Pardus, 551 U.S. 89

(2007). The federal rules allow for liberal amendments in light of the “principle that

the purpose of pleading is to facilitate a proper decision on the merits.” Foman v.

Davis, 371 U.S. 178, 182 (1962) (citations and internal quotations omitted).

Consequently, a complaint should not be dismissed with prejudice for failure to

state a claim without granting leave to amend, “unless such an amendment would

be inequitable or futile.” Phillips v. Cty. of Allegheny, 515 F.3d 224, 245 (3d Cir.

2008) (citing Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004)). Because it is

possible that plaintiff may be able to remedy his pleading defects in an amended

complaint, the court will permit plaintiff to file an amended complaint.




                                            3
         Case 1:20-cv-01282-CCC-MA Document 8 Filed 01/22/21 Page 4 of 4




IV.   Conclusion

      Based on the foregoing, the court finds that plaintiff has failed to state a claim

upon which relief may be granted. The complaint will be dismissed without

prejudice, with leave to amend granted.

      An appropriate order shall issue.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania


Dated:        January 22, 2021
